Citation Nr: 0419051	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  00-08 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for nerve damage, bilateral 
hands.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from January 1953 to November 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Roanoke, Virginia Regional Office (RO).  

This case was developed in October 2002 and remanded in 
November 2003 for further development.  The case has been 
returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for nerve damage, bilateral hands has been 
obtained by the RO.  

2.  The evidence does not show that nerve damage, bilateral 
hands, is related to the veteran's service.  Nerve damage, 
bilateral hands, was not shown in service.  The first 
evidence of any disability related to complaint of bilateral 
hand nerve damage was not until several years after service.  


CONCLUSION OF LAW

Nerve damage, bilateral hands, was not incurred in or 
aggravated by service.  An organic disease of the nervous 
system may not be presumed to have been incurred in service.  
38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No 01-944 (U.S. 
Vet. App. June 24, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  The Court decision did not contain a remedy under 
such facts, and there appears to be no efficient remedy 
evident given these facts.  

As will be discussed below, the VCAA provisions have been 
considered and complied with as to the issue decided herein.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In the present case a service connection application was 
received in April 1999.  Thereafter, in a rating decision 
dated in May 1999, the issue of entitlement to service 
connection for nerve damage, bilateral hands, was denied.  

The AOJ provided notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim, in a 
supplemental statement of the case (SSOC) dated March 2004.  

As noted, because the VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Board finds that the Court in Pelegrini has left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  The only way 
the AOJ could provide such a notice, however, would be to 
vacate all prior adjudications, as well as to nullify the 
notice of disagreement and substantive appeal that were filed 
by the appellant to perfect the appeal to the Board.  This 
would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Additionally, the claim was remanded in November 2003 and the 
veteran was afforded a VA examination to determine whether it 
was at least as likely as not that his disability was related 
to his service.  Therefore, while not specifically told to 
submit all evidence he might have, it appears he has done so.  
Also, there is no suggestion or evidence that any additional 
notice would provide any additional pertinent evidence.  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  


I.  Factual Background

The veteran's service medical records are negative for any 
treatment of or diagnosis for nerve damage, bilateral hands.  
A medical report of July 1954 reported that the veteran 
complained of pain in the ball of his left hand due to a 
slight fall on a bridge.  On preinduction examination of 
December 1952 and separation examination of November 1954, 
the veteran's upper extremities were clinically evaluated as 
normal.  

A VA X-ray of December 1994 revealed that multiple views of 
the right and left hands demonstrated no fracture or 
dislocation.  No other bone abnormalities were noted.  

On VA general medical examination of February 1995, the 
veteran reported arthritis and flexion deformities in both 
small fingers.  He also had flexion deformities in the right 
ring finger.  He reported that he was trying to get treatment 
from his VA doctor and the he would like to do some work, but 
"these hands won't let me do nothing."  He complained of 
pain in both hands, mostly at night and that his hands got 
cold real fast.  Recent X-rays of the hands were normal.  The 
diagnosis was Dupuytren's contractures of both hands with 
flexion deformities of right small finger, right ring finger, 
left small finger and left ring finger.  

On VA neurological examination of February 2004, the veteran 
reported that he was building a bunker in Korea in 1954 and 
he was carrying a log and he hurt his shoulder and his doctor 
told him that this caused him to have nerve pain in both 
hands.  He reported that pain from his right shoulder goes to 
his right and left elbow and goes to his right leg and right 
and left big toe.  He reported that he did not have a stroke.  
He also reported that he wore gloves because both hands would 
become so cold that he could not use them, particularly the 
right hand.  He reported that he believed that he had a 
pinched nerve in his right shoulder and the problem with his 
hands started in his elbows then went down to his hands and 
he thought that was from his right shoulder.  He reported 
that using the small and ring fingers caused him to have 
problems starting in 1954.  He also reported being diagnosed 
with diabetes mellitus type II about five years ago.  

On examination the veteran revealed decreased pain and light 
touch of both hands and all fingers on both hands.  Strength 
in the upper extremities was normal.  Tinel's sign was 
negative at both wrists, so he did not have carpal tunnel 
syndrome.  X-rays of the right hand showed degenerative 
changes of the right radiocarpal joint, with the left hand 
showing minimal degenerative changes at the radiocarpal 
joint.  No other problems or diseases of the right or the 
left hand were noted.  The diagnosis was Dupuytren's 
contracture of both hands with flexion deformity of the right 
small finger, flexion deformity of the right ring finger and 
flexion deformity of the left small finger.  There was also 
peripheral neuropathy of both hands, which was more likely 
due to diabetes mellitus type II.  The examiner opined that 
the peripheral neuropathy of the hands and fingers was more 
likely than not due to diabetes mellitus type II and not due 
to any injury causing nerve damage while the veteran was on 
active duty.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Some disorders, including organic diseases of the nervous 
system may be presumed to have been incurred in service where 
shown within 1 year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2003); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Review of the record in this case fails to show any 
relationship between the veteran's current complaints of 
nerve damage, bilateral hands, and his service.  The service 
medical records show a complaint of pain in the ball of his 
left hand due to a slight fall on a bridge, however, on 
clinical evaluation, all upper extremities were found to be 
normal.  There was no diagnosis of a chronic disability 
related to the upper extremities in service or on separation 
examination.  

The first evidence of a diagnosis of a disability related to 
the veteran's hands is on VA examination of February 1995 
when the veteran was diagnosed with Dupuytren's contractures 
of both hands with flexion deformities of right small finger, 
right ring finger, left small finger and left ring finger.  
While the veteran complained that he believed that he had a 
pinched nerve in his right shoulder and the problem with his 
hands started in his elbows then went down to his hands and 
he thought that was from his right shoulder, the February 
2004 examination revealed Dupuytren's contractures of both 
hands with flexion deformities of right small finger, right 
ring finger, left small finger and left ring finger.  The 
examiner opined that the peripheral neuropathy of the hands 
and fingers was more likely than not due to diabetes mellitus 
type II and not due to any injury causing nerve damage while 
the veteran was on active duty.  Therefore, there is no 
competent medical evidence demonstrating nerve damage, 
bilateral hands, until many years after service.  There is no 
competent evidence that current pathology is in any way 
related to service.

Finally, while the Board has considered the veteran's 
contentions, they do not constitute competent evidence with 
respect to medical causation, diagnosis, and treatment.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, there is no competent, credible medical evidence 
in the record to show a connection between nerve damage, 
bilateral hands, and the veteran's service, as there is no 
showing of continued medical treatment or history of 
treatment.  As such, the Board finds that the preponderance 
of the evidence weighs against the claim for service 
connection for nerve damage, bilateral hands, and the claim 
is denied.  


ORDER

Entitlement to service connection for nerve damage, bilateral 
hands, is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



